Citation Nr: 0712617	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
injury to the ankles and feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

In July 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is of record.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claim of service connection for residuals of injury to 
the ankles and feet is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 2000, the RO denied the 
veteran's application to reopen the claim for service 
connection for residuals of injury to the ankles and feet; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not timely 
file an appeal of the adverse determination. 

2. The additional evidence presented since the rating 
decision in July 2000, denying the application to reopen the 
claim for service connection for residuals of injury of the 
ankles and feet, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the rating decision in July 2000 by 
the RO, denying the application to reopen the claim of 
service connection for residuals of injury to the ankles and 
feet, is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, and as the Board is 
requesting additional evidentiary development before deciding 
the claim of the merits, compliance with VCAA notice as to 
the claim to reopen is moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

The record shows that the RO had originally denied the claim 
of service connection for residuals of injury of the ankles 
and feet in a rating decision, dated in June 1984.  The RO 
denied the claim on the grounds that while the service 
medical records confirmed severe contusion with multiple 
abrasions to the ankles and feet, there was no evidence of 
chronic residuals and the veteran had failed to provide any 
evidence of a current disability.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination.  By operation of law, the rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in a rating decision, dated in July 2000, the RO 
denied the veteran's application to reopen the claim because 
the veteran had not provided new and material evidence to 
show that any symptoms of the ankles and feet were 
etiologically related to the in-service injury.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination.  By operation of law, the rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a). 

The evidence of record and previously considered by the RO at 
the time of the rating decision in July 2000 is summarized as 
follows.  

The service medical records show that in 1967 the veteran 
injured his ankles and feet when he was caught between a 
truck and a tree.  X-rays were negative.  The diagnoses were 
severe contusions and multiple abrasions of the ankles and 
feet. 

On VA examination in August 1999, along with an addendum, 
dated in September 1999, a VA physician expressed the opinion 
that the symptomatology reported by the veteran in his feet 
and ankles was more likely than not due to small vessel 
arthrosclerosis secondary to hypertension, 
hypercholesterolemia and extensive smoking history.  

On VA examination in October 1999, the impression was soft 
tissue injury related to a crush accident in the lower 
extremities, as well as, a mild stocking distribution of 
sensory loss which may be related to the veteran's injury.  

Current Claim

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The veteran filed the current application to reopen the claim 
in February 2003. 



The Additional Evidence and Analysis

The additional evidence consists, in part, of VA records.

The VA records, dated in July 2002, consist of an X-ray 
report revealing an old fracture to the left medial malleolus 
and osteoarthritis.  

As the X-ray evidence documents residuals of a left ankle 
injury in the same area anatomical region as the in-service 
injury, it relates to an unestablished fact necessary to 
substantiate the claim, that is evidence of current 
disability, the absence of which was the basis for the 
previous denials of the claim, and raises a reasonable 
possibility of substantiating the claim.  For this reason, 
the VA records are new and material and the claim of service 
connection for residuals of injury to the ankles and feet is 
reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of injury to the ankles and 
feet is reopened, and to this extent only the appeal is 
granted. 


REMAND

As the record does not contain sufficient evidence to decide 
the claim, further evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action: 

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Obtain the report of X-ray which is 
referred to in the VA record, dated June 
17, 2002, from the Portland VAMC.  

3. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether it is at least as likely as not 
that the veteran currently has residuals 
of an injury documented in service, which 
was diagnosed as severe contusions and 
abrasions of the ankles and feet.

The examiner is asked to comment of the 
clinical significance of the findings 
in service with respect to the ankles 
and feet following the 1967 injury, 
including a report of a negative X-ray, 
and the report of X-ray in 2002 of the 
left ankle which revealed an old 
fracture and arthritis. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

The claims folder must be made available 
for review by the examiner.





4. After the development requested has been 
completed, readjudicate the claim of 
service connection for residuals of injury 
of the ankles and feet.  If the benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


